DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claimed, “ten point height of irregularities” appears as though it should read as -–ten point average height of irregularities– or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5241098.
Regarding claim 1, JP 5241098 teaches, “A charging roll comprising: a core member (Page 22 of English translation: “stainless steel core”); a rubber base material (see discussion of rubber material on Page 22-23 of English Translation) disposed around the core member; and a surface layer (see discussion of the surface layer on Page 22-23 of English Translation) disposed around the rubber base material, a ten point height of irregularities Rz of a surface of the surface layer being equal to or greater than 3.9 micrometers and being equal to or less than 6.1 micrometers, and a mean spacing between peaks Sm of the surface of the surface layer being equal to or greater than 12.5 micrometers and being equal to or less than 13.5 micrometers (see at least page 3 of English translation: “The contact charging member contains the spherical particles, the surface roughness Rz-c of the member is 1~20μm, surface roughness average interval Sm-c is characterized by a 10~500μm.”; see also “Rz-c” and “Sm-c” discussion on page 21).”  
Regarding claim 2, JP 5241098 teaches, “wherein the surface layer comprises an electroconductive matrix comprising a base material (see at least page 22 of English translation: “The charging member may be used either single or multi-layer structure configuration”; further see discussion onto page 23 of properties of base material of surface layer) formed of an electric insulator and an electroconductive material (uses same material as described in [0034] of applicant’s specification; see at least page 23 of English translation: “Preparation of paint for the surface layer: Lactone-modified acrylic polyol (OH value 90KOHmg / g) 100 parts by weight, 220 parts by mass of methyl isobutyl ketone, conductive tin oxide (silane coupling agent surface treatment, powder resistance 100Ωcm, average particle size 0.02μm) 90 parts by weight, cross-linked polymethyl methacrylate particles (average particle size 5μm, SF-1 110) 7 parts by weight, after the mixture was blended in a ratio of modified dimethyl silicone oil 0.08 parts by weight are dispersed by a bead mill, hexamethylene diisocyanate ( HDI) and of the butanone oxime block of the isophorone diisocyanate (IPDI) 1: 1 mixture was added so that the NCO / OH = 1.0, and the coating material for the surface layer was prepared by dissolving.”) being dispersed in the base material, and particles of a surface roughness enhancing material (see at least page 22 of the English translation: “The material of the surface layer is not particularly limited and may be the one as necessary polyamide resins, polyurethane resins, also silicone resin, fluorine resin, dispersed conductive process material above.”) being dispersed in the electroconductive matrix.”  
Regarding claim 3, JP 5241098 teaches, “wherein the particles of the surface roughness enhancing material are formed of an electric insulator (uses the same materials as described in [0033] of applicant’s specification; see at least page 22 of the English translation: “The material of the surface layer is not particularly limited and may be the one as necessary polyamide resins, polyurethane resins, also silicone resin, fluorine resin, dispersed conductive process material above.”).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach charging or conductive rolls with surface layer characteristics similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852